DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending. 

Double Patenting
Claims 1-6 of this application is patentably indistinct from claims 1-5 of Application No. 16/352,988. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/352,988 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the inventions for both applications are similar as claims 1-6 of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "section setter" in claims 1 and 2, “segment setter” in claim 1, “angular velocity setter” in claim 1, “pulse number setter” in claim 3, “filter processor” in claims 3 and 4, “pulse generator” in claim 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, (2-4)/1, and 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 6 recite the limitation “an angular velocity of each of the segments based on a variance in angle of a joint that becomes maximum.” The claim language is unclear as to whether the angular velocity, variance or the angle of the joint becomes maximum. Therefore, the claim is indefinite. 
	Claims 2, 3, and 4 are rejected for being dependent upon a previously rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US 2007/0030271 A1), hereinafter Kamiya, in view of Harima (US 6,092,004), hereinafter Harima. 
Regarding claim 1, Kamiya teaches a robot control apparatus for moving a reference point of an articulated robot including a plurality of joints (Fig. 1, [0053], “shoulder joint 5, the upper arm joints 6, the lower arm joint 7, the wrist joint 8, and the hand joint 9a”) from a start point to an end point ([0069], “apply a velocity pattern of the motion of the one end of the robot body 1 from its start position to its end position”) …, the robot control apparatus comprising: 
a section setter 11 (Fig. 2) to set, on a … line connecting the start point to the end point ([0069], “apply a velocity pattern of the motion of the one end of the robot body 1 from its start position to its end position”), an acceleration section in which the reference point is accelerated from the start point to reach a predetermined angular velocity (Fig. 3, [0073], “the trapezoidal velocity pattern is composed of a first portion corresponding to an acceleration phase during a period T1”), a constant velocity section in which the reference point is maintained at the predetermined angular velocity (Fig. 3, [0073], “a second portion corresponding to a constant-velocity phase with a maximum velocity during a period T2”), and a deceleration section in which the reference point is decelerated from the predetermined angular velocity to reach the end point (Fig. 3, [0073], a third portion corresponding to a deceleration phase T3 during a period T3”); 
a segment setter 11 (Fig. 2) to divide each of the acceleration section, the constant velocity section, and the deceleration section into a plurality of segments ([0073], “a first portion corresponding to an acceleration phase…a second portion corresponding to a constant-velocity phase…a third portion corresponding to a deceleration phase”) and to set segment distances of each of the acceleration section, the constant velocity section, and the deceleration section so as to equalize or substantially equalize moving times of the segments of the reference point to each other ([0145], “the CPU 11 calculates the moving distance of the one end of the robot body 1 within every constant sampling period based on the trapezoidal velocity pattern” – “constant sampling period” indicates equal moving times); and 
an angular velocity setter 11 (Fig. 2) to set, when the reference point is moved in each of the segments according to point to point control ([0077], “the angular velocity of each joint at a next sampling point”), an angular velocity of each of the segments based on a variance in angle of a joint ([0075], “The angle variation after lapse of Δt corresponds to the angler velocity, represented by "V(n+1)", of the joint at a point "t(n+1)" in time. The angular velocity V(n+1) is used as the angular velocity command value at the point "tn" in time.”) …
Yet, Kamiya does not specifically disclose moving the reference point of the articulated robot by a linear interpolation, setting a straight line connecting a start point and an end point, and setting the angular velocity that becomes maximum with respect to each of the segments in each of the acceleration section, the constant velocity section, and the deceleration section.
	However, in the same field of endeavor, Harima teaches a robot control apparatus for moving a reference point of an articulated robot by linear interpolation (Col. 7, lines 11-13, “means for computing an allowable speed limit which is possible during the linear interpolation operations of the front end of the robot”), setting on a straight line connecting a start point and an end point (Col. 17, lines 39-41, “a unit vector along the path between the starting point and the stop point of an linear interpolation operation”), and setting the angular velocity that becomes maximum with respect to each of the segments in each of the acceleration section, the constant velocity section, and the deceleration section (Col. 17, lines 56-60, “Of the speeds of linear interpolation operations of the front end of the robot which can operate at the maximum angular velocity of the joint at the current position, the maximum speed (hereinafter referred to as "an allowable speed limit") is calculated”). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kamiya to provide a maximum angular velocity with respect to each of the segments, as taught by Harima, in order to prevent excessive speed errors from arising, as stated by Harima in Col. 19, lines 21-23.

Regarding claim 2, Kamiya further teaches the section setter sets the acceleration section, the constant velocity section, and the deceleration section based on an acceleration time demand value for which the reference point is accelerated from the start point to reach a predetermined angular velocity (Fig. 3, [0073], “an acceleration phase during a period T1” – Fig. 3 shows the time period T1 as the acceleration time demand value to reach the constant velocity), and a deceleration time demand value for which the reference point is decelerated from the predetermined angular velocity to reach the end point (Fig. 3, [0073], “a deceleration phase T3 during a period T3” – Fig. 3 shows the time period T3 as the deceleration time demand value to decelerate to reach the end point).

Regarding claim 5, Kamiya teaches a robot control method for moving a reference point of an articulated robot including a plurality of joints (Fig. 1, [0053], “shoulder joint 5, the upper arm joints 6, the lower arm joint 7, the wrist joint 8, and the hand joint 9a”) from a start point to an end point ([0069], “apply a velocity pattern of the motion of the one end of the robot body 1 from its start position to its end position”) …, the robot control method comprising: 
setting, on a … line connecting the start point to the end point ([0069], “apply a velocity pattern of the motion of the one end of the robot body 1 from its start position to its end position”), an acceleration section in which the reference point is accelerated from the start point to reach a predetermined angular velocity (Fig. 3, [0073], “the trapezoidal velocity pattern is composed of a first portion corresponding to an acceleration phase during a period T1”), a constant velocity section in which the reference point is maintained at the predetermined angular velocity ([0073], “a second portion corresponding to a constant-velocity phase with a maximum velocity during a period T2”), and a deceleration section in which the reference point is decelerated from the predetermined angular velocity to reach the end point ([0073], a third portion corresponding to a deceleration phase T3 during a period T3”); 
dividing each of the acceleration section, the constant velocity section, and the deceleration section into a plurality of segments ([0073], “a first portion corresponding to an acceleration phase…a second portion corresponding to a constant-velocity phase…a third portion corresponding to a deceleration phase”) and setting segment distances of each of the acceleration section, the constant velocity section, and the deceleration section so as to equalize or substantially equalize moving times of the segments of the reference point to each other ([0145], “the CPU 11 calculates the moving distance of the one end of the robot body 1 within every constant sampling period based on the trapezoidal velocity pattern” – “constant sampling period” indicates equal moving times); and 
when the reference point is moved in each of the segments according to point to point control ([0077], “the angular velocity of each joint at a next sampling point”), setting an angular velocity of each of the segments based on a variance in angle of a joint ([0075], “The angle variation after lapse of Δt corresponds to the angler velocity, represented by "V(n+1)", of the joint at a point "t(n+1)" in time. The angular velocity V(n+1) is used as the angular velocity command value at the point "tn" in time.”) … .
Yet, Kamiya does not specifically disclose moving the reference point of the articulated robot by a linear interpolation, setting a straight line connecting a start point and an end point, and setting the angular velocity that becomes maximum with respect to each of the segments in each of the acceleration section, the constant velocity section, and the deceleration section.
	However, in the same field of endeavor, Harima teaches a robot control method for moving a reference point of an articulated robot by linear interpolation (Col. 7, lines 11-13, “means for computing an allowable speed limit which is possible during the linear interpolation operations of the front end of the robot”), setting on a straight line connecting a start point and an end point (Col. 17, lines 39-41, “a unit vector along the path between the starting point and the stop point of an linear interpolation operation”), and setting the angular velocity that becomes maximum with respect to each of the segments in each of the acceleration section, the constant velocity section, and the deceleration section (Col. 17, lines 56-60, “Of the speeds of linear interpolation operations of the front end of the robot which can operate at the maximum angular velocity of the joint at the current position, the maximum speed (hereinafter referred to as "an allowable speed limit") is calculated”). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kamiya to provide a maximum angular velocity with respect to each of the segments, as taught by Harima, in order to prevent excessive speed errors from arising, as stated by Harima in Col. 19, lines 21-23.

Regarding claim 6, Kamiya teaches a non-transitory computer-readable medium including a program that is executable by a computer ([0049], “the controller 2 includes a CPU 11 serving as a control unit”; [0050], “The ROM 14 has stored therein system programs that cause the CPU 11 to control the system resources of the robot R.”) to perform a method of moving a reference point of an articulated robot including a plurality of joints (Fig. 1, [0053], “shoulder joint 5, the upper arm joints 6, the lower arm joint 7, the wrist joint 8, and the hand joint 9a”) from a start point to an end point ([0069], “apply a velocity pattern of the motion of the one end of the robot body 1 from its start position to its end position”) …, the method comprising: 
setting, on a … line connecting the start point to the end point ([0069], “apply a velocity pattern of the motion of the one end of the robot body 1 from its start position to its end position”), an acceleration section in which the reference point is accelerated from the start point to reach a predetermined angular velocity (Fig. 3, [0073], “the trapezoidal velocity pattern is composed of a first portion corresponding to an acceleration phase during a period T1”), a constant velocity section in which the reference point is maintained at the predetermined angular velocity ([0073], “a second portion corresponding to a constant-velocity phase with a maximum velocity during a period T2”), and a deceleration section in which the reference point is decelerated from the predetermined angular velocity to reach the end point ([0073], a third portion corresponding to a deceleration phase T3 during a period T3”); 
dividing each of the acceleration section, the constant velocity section, and the deceleration section into a plurality of segments ([0073], “a first portion corresponding to an acceleration phase…a second portion corresponding to a constant-velocity phase…a third portion corresponding to a deceleration phase”) and setting segment distances of each of the acceleration section , the constant velocity section, and the deceleration section so as to equalize or substantially equalize moving times of the segments of the reference point to each other ([0145], “the CPU 11 calculates the moving distance of the one end of the robot body 1 within every constant sampling period based on the trapezoidal velocity pattern” – “constant sampling period” indicates equal moving times); and 
when the reference point is moved in each of the segments according to point to point control ([0077], “the angular velocity of each joint at a next sampling point”), setting an angular velocity of each of the segments based on a variance in angle of a joint ([0075], “The angle variation after lapse of Δt corresponds to the angler velocity, represented by "V(n+1)", of the joint at a point "t(n+1)" in time. The angular velocity V(n+1) is used as the angular velocity command value at the point "tn" in time.”) … .
Yet, Kamiya does not specifically disclose moving the reference point of the articulated robot by a linear interpolation, setting a straight line connecting a start point and an end point, and setting the angular velocity that becomes maximum with respect to each of the segments in each of the acceleration section, the constant velocity section, and the deceleration section.
	However, in the same field of endeavor, Harima teaches a robot control method for moving a reference point of an articulated robot by linear interpolation (Col. 7, lines 11-13, “means for computing an allowable speed limit which is possible during the linear interpolation operations of the front end of the robot”), setting on a straight line connecting a start point and an end point (Col. 17, lines 39-41, “a unit vector along the path between the starting point and the stop point of an linear interpolation operation”), and setting the angular velocity that becomes maximum with respect to each of the segments in each of the acceleration section, the constant velocity section, and the deceleration section (Col. 17, lines 56-60, “Of the speeds of linear interpolation operations of the front end of the robot which can operate at the maximum angular velocity of the joint at the current position, the maximum speed (hereinafter referred to as "an allowable speed limit") is calculated”). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kamiya to provide a maximum angular velocity with respect to each of the segments, as taught by Harima, in order to prevent excessive speed errors from arising, as stated by Harima in Col. 19, lines 21-23.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya, in view of Harima, and in further view of Edward et al., Predictive joint motion limiting in robotic applications, Brigham Young University, 2003, Volume 21, Pages 531-540, hereinafter Edward. 
Regarding claim 3, Kamiya further teaches a pulse number setter to set a number of pulses per predetermined time ([0059], “count the number of the pulses … per unit of time”) according to the angular velocity of each of the segments set by the angular velocity setter ([0059], “detect, based on the counted result, the current angular velocity”); 
…
a pulse generator to generate a control pulse supplied to a motor to drive each of the joints of the robot ([0057], “the detecting circuit 13 is operative to detect, based on the pulse signal …, the current position of the rotating shaft of each of the motors 10, and therefore, the current position of each of the joint portions 5, 6, 7, 8, and 9a”) and to set a number of control pulses as the number of pulses after the filter process ([0059], “count the number of the pulses in the pulse signal” – the number of pulses in the pulse signal is the same as the number of control pulses used to supplied to the motor”).
	Yet, neither Kamiya nor Harima teaches a filter processor to perform a filter process on the number of pulses set by the pulse number setter.
	However, in the same field of endeavor, Edward teaches a robot control apparatus comprises a filter processor to perform a filter process (Page 535, “an exponentially weighted moving average is used to filter out rapid fluctuations in the joint accelerations.”) on the number of pulses set by the pulse number setter (Fig. 8, Page 536, “The number of data points used in the exponentially weighted moving average filter…- Fig. 8 shows pulses used for the filter process.). 
	It would have been obvious for one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kamiya, modified by Harima, to provide a filter process based on the number of pulses, as taught by Edward, in order to provide a smooth, filtered data and to reduce noise and unwanted components from a signal so that curve fitting can reasonably predict the joint acceleration response, as stated by Edward on page 535. 

Regarding claim 4, Kamiya further teaches … the number of pulses set for a predetermined number of the predetermined times ([0059], “count the number of the pulses … per unit of time” – This indicates the number of pulses is set at least once, thus it reads on the claim limitation “for a predetermined number of the predetermined times”). 
Yet, Kamiya does not specifically disclose the filter process performs a moving average filter process.
However, Edward teaches the filter process performs a moving average filter process based on the number of pulses (Page 535, “an exponentially weighted moving average is used to filter out rapid fluctuations in the joint accelerations.” and Fig. 8, Page 536, “The number of data points used in the exponentially weighted moving average filter…- Fig. 8 shows pulses used for the filter process.). 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kamiya, modified by Harima, to provide a moving average filter process, as taught by Edward, since the moving average filter process uses simpler mathematical computations (one subtraction, one addition, and two multiplications at each time step) than other types of filter, as stated by Edward in page 535. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.Q.B./            Examiner, Art Unit 3664         
/KHOI H TRAN/            Supervisory Patent Examiner, Art Unit 3664